Exhibit 10.65
DATED 22 February 2012
ASPEN INSURANCE UK SERVICES LIMITED (1)
and
RICHARD HOUGHTON (2)
 
COMPROMISE AGREEMENT
 

1



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as of the 22nd day of February 2012
BETWEEN:

(1)   ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193) of
30 Fenchurch Street, London EC3M 3BD (the “Company”); and   (2)   RICHARD DAVID
HOUGHTON of [Address intentionally omitted] (hereinafter referred to as the
“Executive”).

IT IS AGREED AS FOLLOWS:
1. INTERPRETATION
     In this Agreement:

  (a)   “Group Company” shall mean the Company, its subsidiaries and subsidiary
undertakings and any holding company or parent undertaking of the Company and
all other subsidiaries and subsidiary undertakings of any holding company or
parent undertaking of the Company, in each case as at the Termination Date (as
defined below), where “holding company”, “parent undertaking”, “subsidiary” and
“subsidiary undertaking” have the meanings given to them in the Companies Act
2006. Any reference to the Companies Act 2006 includes any consolidation or
re-enactment, modification or replacement of this Act; and     (b)   “Service
Agreement” shall mean the service agreement entered into between the Executive
and the Company dated 3 April 2007.

2. TERMINATION DATE

    The Executive’s employment with the Company will end on 29 February 2012
(the “Termination Date”). The Executive will be specifically required to perform
his duties of employment between the date of this Agreement and the Termination
Date as they relate to the final review, execution and filing of the annual
report on form 10-K of Aspen Insurance Holdings Limited for the period ended 31
December 2011. The Executive may also be called upon prior to the Termination
Date to assist with outstanding projects and with handover, as appropriate. The
Executive will therefore ensure the Company is notified of his whereabouts
during the period of his paid suspension. The Executive’s Form P45 will be made
up to the Termination Date and issued to the Executive as soon as practicable
after the Termination Date.

3. PAYMENT OF SALARY ETC

    The Company will continue to provide the Executive with his salary and all
other contractual benefits up to the Termination Date in the normal way. Within
14 days of the Termination Date the Company will also pay the Executive in
respect

2



--------------------------------------------------------------------------------



 



  of his accrued but untaken holiday (less such deductions for income tax and
national insurance as are required by law).

4. TERMINATION SUMS AND BENEFITS AFTER THE TERMINATION DATE

  (a)   Subject to the Executive agreeing to all of the conditions set out
below, and receipt by the Company of a copy of this Agreement signed by the
Executive and the attached certificate signed by the Executive’s legal adviser,
the Company will, without admission of liability:

  (i)   subject to clause 4(a)(ii) below, pay to the Executive a sum of up to
£657,804 (the “Agreed Payment”) in respect of any entitlement to a Severance
Payment which might otherwise be due in accordance with Clause 19.2 of the
Service Agreement. The Agreed Payment shall be made up of two components: (i) an
annual salary replacement component of £382,000 (the “Salary Component”); and
(ii) a bonus replacement component of £275,804 (the “Bonus Component”);     (ii)
  the Agreed Payment will become due to the Executive in 12 equal monthly
instalments of £54,817 per month, each instalment comprising 1/12th of each of
the Salary and Bonus Components (subject to any applicable modification by the
remainder of clause 4(a)(ii) below) (the “Monthly Instalments”), the first such
Monthly Instalment being paid on the Company’s first normal payroll payment date
following the Termination Date, with subsequent Monthly Instalments being
repeated on each subsequent monthly payroll date. On the date on which 12
consecutive full, reduced or nil (as may be reduced or modified in accordance
with the remainder of clause 4(a)(ii) below) Monthly Instalments have been made
to the Executive (this 12 month period being the “Payment Period”), the Monthly
Instalments shall cease and the Executive shall have no further right to receive
any additional amounts either pursuant to Clause 4(a)(i) above or in relation to
Clause 19.2 of the Service Agreement. If, during the Payment Period, the
Executive commences employment with another employer (“New Employment”) on a
base salary of £382,000 per annum or greater, then the Salary and Bonus
Components will be zero for any month in which the Executive receives 1/12th of
such a base salary from New Employment. If in any month of the Payment Period
the base salary the Executive receives from New Employment is less than 1/12th
of £382,000 (as a result of receiving an annual base salary of less than
£382,000 from New Employment), then the Salary Component of the Monthly
Instalment for that month shall be reduced by the amount of the base salary paid
to the Executive from New Employment in that month but the Bonus Component of

3



--------------------------------------------------------------------------------



 



      that Monthly Instalment shall be paid in full. The Executive undertakes to
notify the Company, as soon as he starts New Employment, of: (i) the date that
New Employment commenced; and (ii) the amount of the annual base salary to be
paid to him in relation to that New Employment (including any changes, should
the monthly base salary vary during the Payment Period). Notwithstanding the
foregoing, the Company and the Executive agree that the minimum guaranteed
number of Monthly Instalments paid to the Executive without any adjustment to
the Salary and Bonus Components shall not be less than three, covering the
period March — May 2012 inclusive.; and     (iii)   make a payment to the
Executive of £30,000 as compensation for loss of employment, including in
respect of any Statutory Claim that he may have (as defined in paragraph 9(b)
(Satisfaction of Statutory Conditions)). This payment will be made to the
Executive at the same time as the Monthly Instalment for March 2012 is paid.

  (b)   For the avoidance of doubt, the provisions of clause 4(a) above shall be
deemed to be in full satisfaction of any and all Severance Payments otherwise
due to the Executive under clause 19 of the Service Agreement or otherwise.
Without prejudice to the generality of the foregoing no further cash payments
shall be due to the Executive in respect of any previously earned cash bonus or
other incentive awards with respect to performance periods which have been
completed as at the Termination Date but not yet paid.     (c)   The sum set out
in 4(a)(i) above will be subject to such deductions for income tax and
employees’ national insurance as are required by law and the Company will
account to HM Revenue & Customs for such deductions via PAYE. The Company will
pay the sum at 4(a)(iii) free of income tax and national insurance. The
Executive will account to HM Revenue & Customs for any additional income tax and
employees’ national insurance (not due via PAYE) payable in respect of any of
the payments set out at this clause 4. The sums set out in this clause 4 will be
paid to the Executive on the dates set out above subject to signature by him of
this Agreement and signature by his legal adviser of the attached certificate.
Payment will be made by transfer to the Executive’s bank account.     (d)   The
Executive, his spouse and any dependent children will remain in the Company’s
private medical insurance scheme (or an equivalent continuation scheme) at its
expense and on the same basis as cover is provided to other employees until 28
February 2013 or, if earlier, until the Executive starts new employment
providing an equivalent benefit. This will be subject to the rules of the
scheme. The Company warrants and

4



--------------------------------------------------------------------------------



 



      represents to the Executive that the provider of the Company’s private
medical insurance scheme has confirmed to the Company that the insurance can be
continued as contemplated by this clause 4(d). The Executive undertakes to
notify the Company as soon as he starts new employment.     (e)   At all times
during the Payment Period (as defined in clause 4(a)(ii) above) when the
Executive receives a Monthly Instalment of greater than zero, the Company will
continue to make payments into its pension scheme in respect of the Executive
(or another scheme nominated by the Executive) at the same level as
contributions were made by the Company on behalf of the Executive. The Executive
shall not be required to make any contributions to the Company pension scheme
(or another scheme nominated by the Executive) in respect of any period after
the Termination Date. If, however, the Company cannot make such contributions
without being in breach of any appropriate limit prescribed by law, its
obligations will be limited to paying into the scheme such part of the
contributions (if any) which can be paid without exceeding the relevant legal
limit and it will pay the Executive the balance of the contribution, but subject
to such deductions as it is required by law to make because it is making such
payment directly to the Executive. The Executive will be liable for any special
annual allowance charge relating to any of these pension payments or credits.
For the avoidance of doubt, the Company will cease to be liable to pay any
further pension contributions on behalf of the Executive (i) after the Payment
Period; or (ii) in respect of a particular month only, in any month during the
Payment Period when the Executive is due to receive a Monthly Instalment of zero
as result of the adjustments set out in Clause 4(a)(ii). .

5. PERFORMANCE SHARES AND SHARE OPTIONS

  (a)   Notwithstanding the terms of the relevant award agreements, the
Executive will retain the 41,995 shares in Aspen Insurance Holdings Limited (the
“Eligible Shares”) currently eligible for vesting in his name in accordance with
the 2009 and 2010 Aspen Insurance Holdings Limited Performance Share awards
granted to the Executive. The Eligible Shares will be issued to the Executive
following the filing of the annual report on Form 10-K of Aspen Insurance
Holdings Limited for the year ended 31 December 2011, subject to the Executive
providing due “sale to cover” instructions to the Group’s share plan
administrator, Merrill Lynch, to meet the tax charge to the Executive on the
vesting of the Eligible Shares and to Merrill Lynch being able to effect such a
sale in the market. All other Performance Share Awards granted to the Executive
by Aspen Insurance Holdings Limited will lapse on the date of execution of this
Agreement.

5



--------------------------------------------------------------------------------



 



  (b)   The extent to which share options in Aspen Insurance Holdings Limited
held by the Executive as at the Termination Date will be exercisable following
the Termination Date will be determined solely in accordance with the terms of
the agreements under which such share options were granted. The Company confirms
(and will if necessary procure) that the Executive shall be treated as a “good
leaver”, or equivalent, for the purposes of vesting, exercise and other
entitlements under any such agreements. For the avoidance of doubt, the
Executive will have 12 months following the Termination Date to exercise his
current 12,158 share options at an exercise price of $27.28 per share, after
which stage those options will lapse.     (c)   Notwithstanding any rights that
the Company may have in any agreement relating to either the Eligible Shares or
the share options referred to in this clause 5 (collectively, the “Shares”), the
Company (acting for itself and as agent for all other Group Companies) warrants
and represents to the Executive that neither it nor any other Group Company will
or will seek to transfer to the Executive any secondary class 1
(employer) national insurance contributions that may be payable in relation to
any taxable event relating to the Shares.

6. WAIVER OF CLAIMS

  (a)   The Executive accepts the terms set out in this Agreement in full and
final settlement of all and any claims that he has or may have against the
Company or any other Group Company or any of its or their current or former
shareholders, directors, officers, employees or agents, whether contractual
(whether known or unknown, existing now or in the future), statutory or
otherwise, arising out of or in connection with his employment with the Company
or the termination of his employment. The Executive also agrees to waive
irrevocably and release the Company and all Group Companies (and all of its or
their current or former shareholders, directors, officers, employees or agents)
from and against any claims whether contractual (whether known or unknown,
existing now or in the future), statutory or otherwise, arising out of or in
connection with his employment with the Company or the termination of his
employment. This waiver shall not apply to any claim relating to:

  (i)   the Executive’s pension rights that have accrued up to the Termination
Date;     (ii)   the Executive’s entitlements conferred by clause 5 of this
Agreement;     (iii)   any other of the sums and benefits due to the Executive
pursuant to this Agreement; or

6



--------------------------------------------------------------------------------



 



  (iv)   the Executive enforcing any other term of this Agreement.

  (b)   The Company (acting for itself and as agent for all other Group
Companies) confirms to the Executive that neither it nor any other Group Company
has any claim or right of action against the Executive (whether known or
unknown, existing now or in the future) arising out of or in connection with his
holding office with (as director or otherwise), or being employed by, any Group
Company or the termination of any such office or employment. To the extent that
any such claim or right of action exists or may exist, the Company (acting for
itself and as agent for all other Group Companies) irrevocably:

  (i)   waives any such claim or right of action; and     (ii)   releases the
Executive from any such liability.

  (c)   The Company will maintain directors’ and officers’ liability insurance
for the benefit of the Executive in relation to any periods during which he was
a director or office-holder of any Group Company.

7. CONFIRMATION OF NO BREACHES

    The Executive confirms and warrants to the Company that as far as he is
aware he has not at any time during his employment committed a fundamental
breach of the terms of the Service Agreement.

8. LEGAL ADVICE AND FEES

  (a)   The Executive confirms that he has received advice from Chris
Bracebridge of Covington & Burling LLP, 265 Strand, London WC2R 1BH, a relevant
independent adviser as defined in each statute or statutory instrument in the
Employment Legislation as defined in paragraph 9(a) below and an independent
adviser as defined in s147 of the Equality Act 2010, as to the terms and effect
of this Agreement and, in particular, its effect on his ability to pursue his
rights before an employment tribunal. The Executive will procure that his legal
adviser signs the attached legal adviser’s certificate, which forms part of this
Agreement.     (b)   The Company agrees to pay the Executive’s reasonable legal
fees incurred in taking advice concerning his departure from the Company and the
negotiation of this Agreement. The Company will pay such fees within 14 days of
receipt of a VAT invoice from the Executive’s adviser that is addressed to the
Executive but expressed to be payable by the Company.

9. SATISFACTION OF STATUTORY CONDITIONS

7



--------------------------------------------------------------------------------



 



  (a)   This Agreement satisfies the conditions for regulating compromise
agreements under Section 203 of the Employment Rights Act 1996, Regulation 35 of
the Working Time Regulations 1998, Section 77 of the Sex Discrimination Act
1975, Section 72 of the Race Relations Act 1976, Paragraph 2(2), Schedule 3A of
the Disability Discrimination Act 1995, Regulation 35 Working Time Regulations
1998, Section 288 Trade Union and Labour Relations (Consolidation) Act 1992,
Regulation 41 Transnational Information and Consultation of Employees
Regulations 1999, Regulation 9 of the Part-Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000, Regulation 10 of the Fixed Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, Section 49
of the National Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4 to the
Employment Equality (Religion or Belief) Regulations 2003 and Paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003,
Regulation 40 Information and Consultation of Employees Regulations 2004 and
Paragraph 2 of Schedule 5 of the Employment Equality (Age) Paragraph 13 of the
Schedule to the Occupational and Personal Pension Schemes (Consultation by
Employers and Miscellaneous Amendment) Regulations 2006 and s147 of the Equality
Act 2010 (collectively the “Employment Legislation”).     (b)   A “Statutory
Claim” means any claim for or relating to unfair dismissal, a redundancy
payment, equal pay, sex, race or disability discrimination, discrimination on
the grounds of age, religion, belief or sexual orientation or any protected
characteristic under the Equality Act 2010, working time, unauthorised deduction
from wages or any claim for the infringement of any other statutory employment
rights which the Executive may have under the Employment Rights Act 1996, the
Equal Pay Act 1970, the Sex Discrimination Act 1975, the Race Relations Act
1976, the Trade Union and Labour Relations (Consolidation) Act 1992, the
Disability Discrimination Act 1995, the Human Rights Act 1998, the Working Time
Regulations 1998, the National Minimum Wage Act 1998, the Employment Relations
Act 1999, Part VII Transnational Information and Consultation of Employees
Regulations 1999, the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, the Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, the Employment Equality (Religion or
Belief) Regulations 2003, the Employment Equality (Sexual Orientation)
Regulations 2003, Part VIII Information and Consultation of Employees
Regulations 2004, the Employment Equality (Age) Regulations 2006 the Transfer of
Undertakings (Protection of Employment) Regulations 2006, the Schedule to the
Occupational and Personal Pension Schemes (Consultation by employers and
Miscellaneous Amendment) Regulations 2006, the Equality Act 2010 or, in relation
to all such matters, any claims under related European law or legislation.

8



--------------------------------------------------------------------------------



 



  (c)   The Executive represents and warrants that his only Statutory Claims or
particular complaints are for: unfair dismissal under the Employment Rights Act
1996 and wrongful dismissal.

10. POST-TERMINATION RESTRAINTS

  (a)   The Executive acknowledges that the provisions of Clauses 11
(Confidentiality) and 14.2 (non-solicitation of Restricted Persons and Key
Employees) of the Service Agreement will remain in full force and effect
notwithstanding the termination of his employment.     (b)   In addition, in
consideration of the payment of £5,000 to the Executive (subject to such
deductions for income tax and employees’ national insurance as are required by
law, and to be paid at the same time as the Monthly Instalment for March 2012),
the Executive and the Company agree that the restriction set out in Clause 14.3
of the Service Agreement shall be amended so that its period of effect after the
Termination Date is reduced from twelve to three months.

11. RETURN OF COMPANY PROPERTY

    Before any payment under Clause 4 above is made, the Executive will, in
accordance with Clause 19.1(a) of the Service Agreement, deliver up to the
Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he confirms that he has not retained any copies thereof.

12. CONFIDENTIALITY/STATEMENTS

  (a)   In consideration of the payment of £5,000 to the Executive (subject to
such deductions for income tax and employees’ national insurance as are required
by law, and to be paid at the same time as the Monthly Instalment for
March 2012), and save by reason of any legal obligation or to enforce the terms
of this Agreement, the Executive will not:

  (i)   directly or indirectly disseminate, publish or otherwise disclose (or
allow to be disseminated, published or otherwise disclosed) by any means
(whether oral, written or otherwise) or medium (including without limitation
electronic, paper, radio or television) any information directly or indirectly
relating to the termination of the Executive’s employment

9



--------------------------------------------------------------------------------



 



      (save to prospective employers, when the Executive may state solely that
his employment with the Company ended by mutual agreement); or     (ii)   make
any derogatory or disparaging comments about the Company, any Group Company or
any of its or their shareholders, directors, officers, employees or agents.

  (b)   The Company will procure that:

  (i)   those senior Company employees with knowledge of this Agreement will not
disclose its terms or existence to others within or outside the Company (except
as required by law; in particular, but without limitation, in the circumstances
provided for in clause 12(c) below) and will not make any derogatory or
disparaging comments about the Executive; and     (ii)   Chris O’Kane, Glyn
Jones and/or Mike Cain will respond to any requests for an oral reference.

  (c)   The Executive acknowledges that the Company will be required to file a
copy of this Agreement once executed with the US Securities and Exchange
Commission.

13. NO ADMISSION OF LIABILITY

    This agreement is made without any admission on the part of the Company or
any Group Company that it has or they have in any way breached any law or
regulation or that the Executive has any claims against the Company or any Group
Company.

14. TAX INDEMNITY

    The Executive hereby agrees to be responsible for the payment of any tax and
employees’ national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employees’
national insurance or social security contributions which have or should have
been deducted or withheld by the Company or any other Group Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent taxation authority
against the Company or any Group Company in respect of tax and employees’
national insurance contributions due on the payments made and benefits provided
under this Agreement other than where the Company or any other Group Company
should have or did deduct an amount in respect of tax or any employees’ national
insurance or other social security contributions from the

10



--------------------------------------------------------------------------------



 



    payments made and benefits provided under this Agreement, including any
related interest or penalties imposed by any competent taxation authority save
where such interest or penalties arise as a result of the Company’s or any other
Group Company’s own default or delay.

15. ENTIRE AGREEMENT

    This Agreement sets out the entire agreement between the Executive and the
Company in relation to the termination of the Executive’s employment and other
matters referred to in this Agreement and supersedes all prior arrangements,
proposals, representations, statements and/or understandings between the
Executive, the Company and any Group Company in relation to such matters.

16. THIRD PARTY RIGHTS

    Notwithstanding the Contracts (Rights of Third Parties) Act 1999 this
Agreement may be varied by agreement between the Executive and the Company.

17. APPLICABLE LAW

    This agreement is subject to English law and the exclusive jurisdiction of
the English courts.

     
     /s/ Richard Houghton
 
Richard Houghton
   
 
   
     22 February 2012
 
   
Dated
   

     
      /s/ Michael Cain
 
For and on behalf of Aspen Insurance UK Services Limited
   
 
   
     22 February 2012
 
   
Dated
   

11



--------------------------------------------------------------------------------



 



SCHEDULE 1
LEGAL ADVISER’S CERTIFICATE
I, Chris Bracebridge of Covington & Burling LLP, 265 Strand, London WC2R 1BH
hereby confirm to Aspen Insurance UK Services Limited (the “Company”) that I am
a relevant independent adviser as defined in each statute or statutory
instrument in the Employment Legislation, as defined in paragraph 9(a) of the
Compromise Agreement dated 22 February 2012 between the Company and Richard
Houghton (the “Agreement”) and an independent adviser as defined in s147 of the
Equality Act 2010 and that I have advised Richard Houghton as to the terms and
effect of the Agreement and its effect on his ability to pursue his rights
before an employment tribunal. There was in force, when such advice was given, a
policy of insurance covering the risk of a claim by Richard Houghton in respect
of loss arising in consequence of such advice.

     
     /s/ Chris Bracebridge
 
   
Chris Bracebridge
   
 
   
     22 February 2012
 
Date
   

12